RENDERED: DECEMBER 17, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0600-MR


HIRAM HERNANDEZ                                                   APPELLANT



                 APPEAL FROM KENTON CIRCUIT COURT
v.              HONORABLE PATRICIA M. SUMME, JUDGE
                       ACTION NO. 19-CR-01318



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, DIXON, AND McNEILL, JUDGES.

McNEILL, JUDGE: Hiram Hernandez appeals from the Kenton Circuit Court’s

judgment sentencing him to seven years and six months of imprisonment after a

jury found him guilty of second-degree assault. See Kentucky Revised Statute

(KRS) 508.020. Hernandez argues the trial court erred by (1) improperly limiting
his questions in voir dire; and (2) erroneously admitting “deterrence” testimony

during the sentencing phase of his trial. Upon review, we affirm.

                        1. LIMITATION OF VOIR DIRE

             The first issue Hernandez raises on appeal involves a line of

questioning the trial court prohibited his counsel from asking the prospective jurors

during voir dire. Those questions proceeded as follows:

             DEFENSE: The Commonwealth has the burden of
             proof. We’re not really allowed to define that, but, as the
             Commonwealth said, it is a burden they have to
             overcome. We do not have to present any evidence. If,
             at the end of the case, the Commonwealth has not met
             whatever to you means “beyond a reasonable doubt,”
             even if we have not presented any evidence, you would
             still find them not guilty of that point because they have
             not overcome their burden of reasonable doubt. We do
             not have to present any evidence. So, could everyone
             agree that no matter what, if they don’t overcome that
             burden they will still find my client innocent, even if we
             do not necessarily present any evidence or anything
             along those lines?

             Along those lines, the Commonwealth, or my client, has
             the right to remain silent. Does anyone here, raise your
             hands, think that if you were charged with a crime, you
             would want to testify to protest your innocence? Does
             anyone here think they would testify at their trial? So,
             [juror], I saw your, um –

(Emphasis added.)

             The Commonwealth then objected to Hernandez’s counsel continuing

the line of questioning italicized above, and a bench conference was held. There,


                                         -2-
over the course of the exchange that followed, the Commonwealth elaborated upon

its objection, and trial court explained its reasons for sustaining it:

             COMMONWEALTH: Judge, this question is geared to
             why someone would or would not testify. If I’m not
             allowed to comment, we’re not allowed to comment on
             anything about why the defendant can or cannot testify,
             anything about that, they should not be able to have any
             commentary, even in voir dire, about why someone
             would testify or not. The rule is you’re not supposed to
             have any commentary about it. They have that absolute
             right. But, once they start commenting on it, they open
             the door to us to start commenting on it.

             COURT: Where are you going?

             DEFENSE: I was just going to, I mean, I don’t think
             there’s an issue with asking someone why someone might
             testify or not, to get out if there are any reasons someone
             might not testify. I don’t –

             COURT: Well, it is an absolute privilege, and so if you
             say someone may not want to testify because they are
             nervous, then the other, Commonwealth, gets to say they
             may not want to testify because they are guilty. So, I
             don’t disagree with this analysis. It’s been my analysis
             for a very long time now. [Inaudible.]

             DEFENSE: They can’t say that. That’s what, it’s just –

             COURT: They can’t, but you can’t, either. You’re
             bringing into play those things that are not yet, it’s an
             absolute privilege, and so, just exercised, and so it’s been
             my rule in this court for a very long time, and I agree
             with you, the Commonwealth can’t say or do that, but
             can also say “they might be afraid they’re inconsistent,”
             they might be afraid of this, you go down a long list of
             things versus “just nervous” or “you wouldn’t want to do
             it,” so, sustained.

                                           -3-
(Emphasis added.)

             Following this exchange, Hernandez’s counsel resumed voir dire, but

proceeded with unrelated lines of questioning.

             At trial, Hernandez did not testify. As indicated, he was ultimately

convicted of second-degree assault. Now on appeal, Hernandez argues the trial

court erred by limiting his voir dire questioning because, in the words of his brief:

             “The principle that a defendant’s failure to testify in his
             own behalf cannot be held against him is perhaps the
             most critical guarantee under our criminal process, and it
             is vital to the selection of a fair and impartial jury that a
             juror understand this concept.” Hayes [v.
             Commonwealth, 175 S.W.3d 574,] 585 [(Ky. 2005)]. If
             jurors would be prejudiced by the defendant [sic]
             decision not to testify, the trial court would have been
             required to strike those jurors for cause. Id. Defense
             counsel cannot identify jurors holding such prejudice
             when they are precluded from making the relevant
             inquiry on voir dire. Id. Hiram was unable to identify
             prejudiced jurors. The Commonwealth argued “the rule”
             stated defense counsel could not question the jury about
             Hiram’s right to remain silent without opening the door
             to insinuations from the prosecution that his failure to
             testify was indicia of guilt. Yet the Commonwealth
             failed to cite which rule places such limits on a
             fundamental principal [sic] of voir dire.

             We disagree. If the trial court had prohibited asking the venire

members whether they would hold it against Hernandez that he refused to testify,

then Hernandez would be correct: that would have been a proper question for voir

dire purposes because a “yes” answer could have afforded a basis for a challenge.


                                          -4-
The Sixth Amendment entitled Hernandez to an impartial jury that would not be

adversely influenced by the fact that he exercised his constitutional right to remain

silent. Hayes, 175 S.W.3d at 583. However, that was not the question his counsel

asked; nor was it a question the trial court prohibited his counsel from asking.

             To review, his counsel sought to elicit from the venire members “why

someone might testify or not, to get out if there are any reasons someone might not

testify.” In other words, the goal was to ask the prospective jurors to speculate

about, comment on, or draw inferences from “someone’s” exercise of their

constitutional right to remain silent. And, as set forth in the exchange above, that

is precisely why the Commonwealth and trial court found this line of questioning

objectionable. This Court has held that when a defendant in a criminal prosecution

chooses not to testify, the prosecution cannot ask jurors to draw inferences from it.

See, e.g., Commonwealth v. Robertson, 431 S.W.3d 430, 436 (Ky. App. 2013).

Further, the operative statute, KRS 421.225, provides:

             In any criminal or penal prosecution the defendant, on his
             own request, shall be allowed to testify in his own behalf,
             but his failure to do so shall not be commented upon or
             create any presumption against him.

(Emphasis added.)

             This Court reviews a trial court’s decision to limit the scope of voir

dire under the abuse of discretion standard. See Hayes, 175 S.W.3d at 583. And,

in circumstances where the trial court has prohibited the asking of a question

                                         -5-
during that process, “it is not enough that such questions might be helpful. Rather,

the trial court’s failure to ask these questions must render the defendant’s trial

fundamentally unfair.” Id. (internal quotation marks and citation omitted). “The

test for abuse of discretion in this respect is whether an anticipated response to the

precluded question would afford the basis for a peremptory challenge or a

challenge for cause.” Id.

             Here, this test is not satisfied. As discussed, the trial court only

prohibited Hernandez from engaging in open-ended hypothecation and

commentary with the venire members regarding why someone might choose not to

testify – which would only reflect upon the venire members’ ability to speculate,

not their willingness to obey the law. Accordingly, we find no abuse in this

respect. We reiterate, however, that the standard of our review is abuse of

discretion. Thus, we do not endorse any per se rule forbidding trial courts from

allowing the type of questioning that the Commonwealth found objectionable as

set forth above; we merely find no abuse where, upon a properly raised and

supported objection, the trial court precludes this line of questioning.

                        2. DETERRENCE TESTIMONY

             Next, Hernandez takes issue with what he characterizes as “excessive

and unnecessary deterrence testimony” which he asserts “rendered the sentencing

phase of trial fundamentally unfair.” The offending testimony came from Sergeant


                                          -6-
(Sgt.) Carrie Ray, a deputy jailer employed at all relevant times at the Kenton

County Detention Center. Before discussing the substance of her testimony,

however, some context is necessary, starting with the facts underlying the incident

that led to Hernandez being charged with second-degree assault.

             On July 24, 2019, Hernandez was an inmate at the Kenton County

Detention Center. Inmates from Hernandez’s pod at the detention center were

outside of their cells ordering from the commissary cart. During this time, Deputy

Jailer Jennings noticed inmate Trevor Scott trying to pass contraband (what was

believed to be marijuana) to another inmate. Jennings confiscated the contraband

and revoked the inmates’ access to the commissary. Shortly thereafter, while

Jennings and another deputy, Deputy Brown, were ascertaining the nature of the

contraband and reviewing video footage to determine which inmates were involved

with it, Hernandez and another inmate, Beyersdorfer, attacked Scott.

             The attack was captured on video from the pod’s surveillance camera

and Jennings’ and Brown’s body cameras. The surveillance camera footage

depicts Hernandez and Beyersdorfer approaching Scott, pushing him to the ground,

and kicking and striking him in full view of approximately nine other inmates

witnessing the attack. Seconds later, five deputy jailers enter the pod and stop the

attack, and Hernandez is handcuffed. The body cameras depict Jennings’ and

Brown’s responses to the attack. The door to the pod is opened; there is shouting


                                         -7-
from the inmates; Hernandez is standing over Scott, striking at him; Brown

commands Hernandez to get on the ground; Hernandez strikes Scott again; Brown

again commands Hernandez to get on the ground; Jennings repeatedly shouts that

Hernandez had a weapon and had dropped it; and Brown puts Hernandez on the

ground and places him in handcuffs.

                To be clear, there is no dispute that Hernandez attacked Scott with a

weapon during this incident. It was a shank fashioned from metal wire that

apparently came from the head of a mop. And, as depicted in several post-incident

photographs, it was strong and sharp enough to penetrate Scott’s jumpsuit and

thermal undergarments and inflict several superficial puncture wounds to the left

side of Scott’s back and arm.

                As indicated, Hernandez was later charged with assault in the second

degree, a class C felony offense that requires a five-to-ten-year term of

imprisonment.1 During the guilt phase of his trial, one of the witnesses who

provided testimony was Sgt. Ray. Apart from detailing how she responded to and

documented the incident, Ray testified that as a watch commander at the detention

center, it was generally her duty to ensure the safety of both the inmates and the

deputies; and, that while it was common to have fights break out in the detention

center, fights involving weapons were uncommon.


1
    See KRS 532.020(1)(b).

                                           -8-
             During its closing arguments in the guilt phase, the Commonwealth

reflected upon Sgt. Ray’s testimony, stating in relevant part:

             Ladies and gentlemen, you heard Sgt. Ray. Fights at the
             jail happen all the time, they’re not that big a deal. But it
             gets very serious very quickly when people start using
             homemade shanks like this. This is dangerous, and this
             time, yes, Trevor Scott may be fine. But this item
             could’ve done a lot worse, and we can’t let this go
             unpunished.

             Following deliberations, the jury found Hernandez guilty of assault in

the second degree. Afterward, the trial entered the sentencing phase. And, during

its opening remarks, the Commonwealth explained to the jury that they would be

tasked with considering three overarching factors: first, Hernandez’s conduct;

second, his parole eligibility and credits; and lastly,

             The third thing I want you to think about, deterrence, is
             that this happened in the Kenton County Detention
             Center. And this crime might not have been all over the
             nightly news, but in the detention center it is a big deal.
             People hear about these incidents, they’re aware. You
             saw in the video, obviously there were a bunch of
             inmates that witnessed this. There were a bunch of
             corrections officers that witnessed this. Those people
             talk. People are aware of what happened. Deterring
             future incidents at the Kenton Detention Center is a
             legitimate reason for punishment.

             Following the opening remarks, there was a bench conference. There,

Hernandez’s counsel raised the issue that is currently the focus of this appeal:

             DEFENSE: [The Commonwealth] wants to put on a
             witness to say that it’ll deter the community. There’s

                                           -9-
              nothing in the rule, the rules, or the statute that says he
              can put on witnesses to say this’ll be a deterrent in the
              community. I mean, making the argument’s one thing,
              putting on witnesses is something different.

              COMMONWEALTH: [KRS] 532.055 says “evidence
              may be offered by the Commonwealth relevant to
              sentencing, including,” so it’s not an exhaustive list.
              And, the case I’ve provided –

              COURT: I’ve read it.

              COMMONWEALTH: – makes it clear that is relevant,
              and so I think –

              COURT: I think [Sgt. Ray] can talk about the
              community that you’re talking about, that if they know
              that some behaviors are seen a certain way, that, so, but
              you gotta keep it really low, really minimum. So that’s
              okay, I had a chance to read that.

              In short, Hernandez’s counsel believed it would be improper to permit

a witness for the Commonwealth (Sgt. Ray) to reiterate what the Commonwealth

had already related – without objection – through its opening remarks in the

sentencing phase of the trial.

              As indicated, Hernandez’s objection was overruled.2 With that in

mind, we now turn to the substance of Sgt. Ray’s offending testimony which, all

told, lasted less than two minutes:



2
 Hernandez also objected on hearsay grounds to allowing Sgt. Ray to testify that his attack on
Scott was generally known to inmates and corrections officers in Kenton County. His objection
was sustained, and Sgt. Ray limited her testimony to what she was aware of. While Hernandez

                                             -10-
               COMMONWEALTH: Sgt. Ray, you mentioned before
               that fights are relatively common, but weapons being
               used in incidents are uncommon. What do you usually
               do when there’s a fight? Is there a procedure, or is it
               taken through the criminal justice system?

               RAY: No, usually it’s more a disciplinary issue inside
               the jail.

               COMMONWEALTH: Why do you treat it so differently
               when there’s a weapon involved?

               RAY: Because of the capabilities of which it could
               cause, the seriousness of a weapon being introduced into
               the facility or made within the facility.

               COMMONWEALTH: Okay. Why is that a big deal to
               you?

               RAY: Because if it’s not made to be a big deal, it will
               continue. It will continue and then eventually someone is
               going to be seriously, seriously hurt.

               ...

               COMMONWEALTH: You’ve informed other people at
               the Kenton County Detention Center about this case,
               correct?

               RAY: Correct.

               COMMONWEALTH: And, there were a number of
               inmates who witnessed this incident, correct?

               RAY: That’s correct.




makes light of his objection in his brief, he does not assert that Sgt. Ray’s testimony ran afoul of
any hearsay rules.

                                                -11-
             COMMONWEALTH: And, they may have shared this
             with other inmates that are there, correct?

             RAY: Correct.

             COMMONWEALTH: What is your concern if this is
             not punished harshly?

             RAY: Again, since the inmate population is aware, that
             if it’s not punished to a harsh extent, then what’s to stop
             them from doing the same? What’s to stop them from
             going from just fist-fighting to escalating to a weapon?

             Following its sentencing deliberations, the jury recommended

Hernandez be imprisoned for a term of seven years and six months, and the trial

court sentenced him consistently with their recommendation. Now on appeal,

Hernandez argues the trial court erred by overruling his objection to Sgt. Ray’s

testimony, as set forth above.

             We disagree. As noted, Hernandez has never contested that

deterrence is a relevant subject for a jury to consider for sentencing purposes,

particularly in the context of cases involving inmates. See, e.g., Damron v.

Commonwealth, 687 S.W.2d 138, 140 (Ky. 1985) (approving an argument by the

Commonwealth asking the jury to severely punish the defendant in order to send a

message to the jails and prisons as to the consequences of escape, thereby deterring

future escapes). Indeed, the Kentucky Supreme Court has explained:

             [S]o long as the jury is well aware that it is sentencing
             the particular defendant before it – with his or her good
             points and bad – on the crime for which he or she has

                                         -12-
              been convicted, there is no prejudice in the prosecutor
              commenting on the deterrent effect of that sentence.

              ...

              [I]t is essentially illogical, at the sentencing phase, to say
              that the prosecutor cannot encourage the jury to impose a
              sentence that speaks to deterrence, as well as punishes
              the specific crime before it. Deterrence is clearly not
              intended for that defendant alone, but rather his sentence
              sends the message to all others so inclined that their
              crimes will be punished, and that a jury made up of local
              citizens will not tolerate such offenses. This is a
              significant part of the benefit of public trials. We
              continue, however, to disapprove of this argument at the
              guilt stage. And even at the penalty phase, the “send a
              message” argument shall be channeled down the narrow
              avenue of deterrence. Any effort by the prosecutor in his
              closing argument to shame jurors or attempt to put
              community pressure on jurors’ decisions is strictly
              prohibited. Prosecutors may not argue that a lighter
              sentence will “send a message” to the community which
              will hold the jurors accountable or in a bad light.

Cantrell v. Commonwealth, 288 S.W.3d 291, 299 (Ky. 2009).

              Also, Hernandez does not direct this Court to any Kentucky authority

indicating that evidence supporting a deterrence argument is prohibited.3 To the

contrary, prosecutors have a duty to confine their arguments – including deterrence



3
 To be sure, Kentucky’s truth-in-sentencing statute (i.e., KRS 532.055(2)(a)) lists several
categories of evidence that “may be offered by the Commonwealth relevant to sentencing[,]” and
“deterrence” is not one of them. However, the list provided by that statute is illustrative, not
exhaustive. Cornelison v. Commonwealth, 990 S.W.2d 609, 610 (Ky. 1999). It “does not
exclude other possibly relevant evidence.” Garrison v. Commonwealth, 338 S.W.3d 257, 260
(Ky. 2011).



                                             -13-
arguments – to the facts in evidence and the reasonable inferences which can be

derived therefrom. See Caretenders, Inc. v. Commonwealth, 821 S.W.2d 83, 89

(Ky. 1991) (citing Wallen v. Commonwealth, 657 S.W.2d 232, 234 (Ky. 1983))

(explaining a prosecutor may make arguments related to deterrence based on

grounds or reasons reasonably inferred from the evidence).

                Taken at face value, we perceive nothing about Ray’s testimony that

ventured beyond a narrow avenue of deterrence. To the extent that admitting Sgt.

Ray’s testimony qualified as error, however, it would be subject to the harmless

error analysis under RCr4 9.24, which states we “must disregard any error or defect

in the proceeding that does not affect the substantial rights of the parties.” In

Winstead v. Commonwealth, 283 S.W.3d 678, 688-89 (Ky. 2009), it was noted that

a non-constitutional error is harmless “if the reviewing court can say with fair

assurance that the judgment was not substantially swayed by the error.” (citing

Kotteakos v. United States, 328 U.S. 750, 66 S. Ct. 1239, 90 L. Ed. 1557 (1946)).

                Here, we cannot say that any weight Sgt. Ray’s relatively brief

testimony may have lent to the Commonwealth’s deterrence argument resulted in

anything beyond harmless error or had the potential of rendering the sentencing

phase of Hernandez’s trial “fundamentally unfair” as Hernandez contends. In sum,

Sgt. Ray stated that, compared to fistfights, fights involving weapons were


4
    Kentucky Rule of Criminal Procedure.

                                           -14-
uncommon at the detention center – a point she had already testified about without

objection during the guilt phase. She stated that, compared to fistfights, fights

involving weapons had a higher likelihood of leading to serious injuries – a point

the Commonwealth made without objection during its opening remarks, and which

was largely an exercise in common sense. She stated that other inmates had

witnessed the attack – which was apparent from the video footage of the incident

that was repeatedly presented to the jury during the guilt phase. She stated the

inmates who had witnessed the attack may have related what they witnessed to

other inmates – a point reasonably inferable from the evidence and which, again,

the Commonwealth had already related to the jurors. Lastly, just as the

Commonwealth had already explained to the jury, Sgt. Ray explained why the use

and manufacture of weapons in the detention center needed to be met with

consequences: if not, it would continue and escalate. Lastly, the jury only

recommended a sentence that was half-way between the minimum and maximum

required for second-degree assault.

             In other words, Sgt. Ray’s testimony was largely cumulative of what

the Commonwealth had already presented; and Hernandez’s assertion that the jury

was substantially swayed the jury’s sentencing recommendation is at best

speculative. Thus, we find nothing indicative of reversible error in this respect,

either.


                                         -15-
                               CONCLUSION

           Hernandez has not identified any instance of reversible error. We

therefore AFFIRM.



           ALL CONCUR.



BRIEFS FOR APPELLANT:                  BRIEF FOR APPELLEE:

Erin Hoffman Yang                      Daniel Cameron
Frankfort, Kentucky                    Attorney General of Kentucky

                                       Kristin L. Conder
                                       Assistant Attorney General
                                       Frankfort, Kentucky




                                     -16-